DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “successive permeate pipes” on line 7 of the claim should read “successive permeate pipes of the plurality of permeate pipes”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the limitation “subsequent connectors” on line 11 of the claim should read “subsequent connectors of the plurality of connectors”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the limitation “body have a plug” on line 16 of the claim should read “body having a plug”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the limitation “each connector” on line 20 of the claim should read “each connector of the plurality of connectors”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the limitation “second thread” on line 3 of the claim should read “a second thread” or “second threads”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the limitation “the plurality of flow restrictor” on line 2 of the claim should read “the plurality of flow restrictors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, 13, 15, 17 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the preamble of the claimed invention states that the “system” is a “reverse osmosis system”, yet the body of the claim does not specify how the structure therein carries out any “reverse osmosis”.  The membranes are not defined to be formed for “reverse osmosis”, nor is the claimed system clearly operating under “reverse osmosis” conditions.  For this reason, the Examiner finds the preamble of Claim 1 indefinite.
Claim 2 recites the limitation “subsequent connectors” on line 2.  It is not clear if this limitation is the same limitation as “subsequent connectors” as in Claim 1, or if this limitation is a different group of “subsequent connectors”.  Examiner interprets them to be the same.
The term "larger effective internal diameters" in claim 2 is a relative term which renders the claim indefinite.  The term “larger effective internal diameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that it is not clear what the “subsequent connectors” should have “larger effective internal diameters” than.
Claim 3 recites the limitation “subsequent connectors” on line 3.  It is not clear if this limitation is the same limitation as “subsequent connectors” as in Claim 1, or if this limitation is a different group of “subsequent connectors”.  Examiner interprets them to be the same.
Claim 4 recites the limitation “a plurality of flow restrictors” on line 2.  It is not clear if this limitation is the same limitation as “a plurality of flow restrictors” as in Claim 1, or if this limitation is a different group of “a plurality of flow restrictors”.  Examiner interprets them to be the same.
Claim 4 recites the limitation “subsequent membranes” on line 2.  It is not clear if “subsequent membranes” is intended to belong to another feature such as “the plurality of membrane elements” or if these “membranes” are newly added to the system.  Examiner interprets these “membranes” to belong to the already existing “plurality of membrane elements”.
Claim 5 recites the limitation “a respective orifice” on line 3.  It is not clear if this limitation is the same limitation as “an orifice” as in Claim 1, or if these are different “orifices”.  Examiner interprets them to be different.
Claim 5 recites the limitation “subsequent orifices” on line 4.  It is not clear if this limitation is the same limitation as “an orifice” earlier in the claim, or as in Claim 1.  Examiner interprets them to be different.
The term "larger diameters" in claim 5 is a relative term which renders the claim indefinite.  The term “larger diameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that it is not clear what the “subsequent orifices” should have “larger diameters” than.
Claim 11 recites the limitation “said shoulders” on lines 3-4.  It is not clear how many “shoulders” are associated with the “connector outer wall”.  Examiner suggests rewriting to state “each shoulder” instead.
Claim 13 recites the limitation “shoulders” on line 2.  It is not clear if this limitation is the same limitation as “a shoulder” as in Claim 11, or if this limitation is a different group of “shoulders”.  Examiner interprets them to be the same.
Claim 13 recites the limitation “subsequent connectors” on line 2.  It is not clear if this limitation is the same limitation as “subsequent connectors” as in Claim 1, or if this limitation is a different group of “subsequent connectors”.  Examiner interprets them to be the same.
Claim 15 recites the limitation “a first orifice plug”.  It is not clear if this limitation is the same limitation as “an orifice plug” as in Claim 1, or if this limitation is a different “orifice plug” altogether.  Examiner interprets it to be the same.
Claim 15 recites the limitation “subsequent orifice plugs” on lines 2-3.  It is not clear if this limitation is part of the previous “orifice plug” as in Claim 1, or if these are additional “subsequent orifice plugs”.  Examiner interprets them to be the same group.
Claim 17 recites the limitation “a respective orifice plate” on line 2.  It is not clear if this limitation is part of the previous “orifice plate” as in Claim 1, or if this is a different limitation.  Examiner interprets them to be the same group.
Claim 17 recites the limitation “a respective flow restrictor” on line 3.  It is not clear if this limitation is part of the previous “flow restrictor” as in Claim 1, or if this is a different limitation.  Examiner interprets them to be the same group.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 6-8 of U.S. Patent No.10,618,006. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1-4 of the current application, U.S. Patent No. 10,618,006 discloses a reverse osmosis system comprising: 
a multi-element membrane array having a plurality of membrane elements disposed in series, (See lines 2-3, Claim 1, US 10,618,006); 
a plurality of permeate pipes receiving permeate from a respective one of the plurality of membrane elements, each of the plurality of membrane elements having an inlet and an outlet, (See lines 4-6, Claim 1, US 10,618,006); 
a plurality of connectors coupling successive permeate pipes together, (See lines 7-8, Claim 1, US 10,618,006), each of the plurality of connectors comprising one of a plurality of flow restrictors, each of the plurality of flow restrictors sized to restrict permeate flow into a subsequent permeate pipe of the plurality of permeate pipes, (See lines 8-10, Claim 1, US 10,618,006), an area that fluid flows through increases in subsequent connectors, (See lines 10-11, Claim 1, US 10,618,006); 
each connector of the plurality of connectors comprising a body having a connector inner wall defining a longitudinal passage therethrough, said body comprising an outer wall, an orifice plug within the longitudinal passage, said orifice plug separate from the body, (See lines 12-15, Claim 1, US 10,618,006); and 
each orifice plug comprising a carrier body have a plug passage therethrough, (See lines 16-17, Claim 1, US 10,618,006), each carrier body comprising an orifice plate comprising an orifice disposed within the plug passage, (See lines 17-18, Claim 1, US 10,618,006), and a spring disposed within the carrier body resisting movement of the orifice plate, whereby movement of the orifice plate changes an amount of fluid flowing through each connector, (See lines 18-20, Claim 1, US 10,618,006).
Additional Disclosures Included: Claim 2: The reverse osmosis system as recited in claim 1 wherein each connector has an effective internal diameter such that subsequent connectors comprises larger effective internal diameters, (See Claim 6, US 10,618,006).  Claim 3: The reverse osmosis system as recited in claim 1 wherein the plurality of flow restrictors cause net driving pressures of subsequent membranes to increase over the multi-element membrane array, (See Claim 7, US 10,618,006).  Claim 4: The reverse osmosis system as recited in claim 1 wherein a plurality of flow restrictors cause subsequent membranes to produce substantially a same amount of permeate over the multi-element membrane array, (See Claim 8, US 10,618,006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779